                      UNITEDDocument
Case 1:20-cv-00450-TSE-MSN    STATES DISTRICT      COURT Page 1 of 2 PageID# 96
                                      14 Filed 05/05/20
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                             (Alexandria Division)




 THE PRUDENTIAL INSURANCE                       )
 COMPANY OF AMERICA,                            )
                                                )
                                                )
                          Plaintiff,            )
             v.                                 )       Case No. 1:20-cv-450-TSE-MSN
                                                )
 pru.com, a domain name,                        )
                                                )
              and                               )
                                                )
 FRANK ZHANG,                                   )
                                                )
                          Defendants.           )


                    ORDER TO PUBLISH NOTICE OF ACTION

       The matter before the Court is Plaintiff’s Motion to Publish Notice of Action. Upon

consideration of Plaintiff’s submission, it is hereby ORDERED:

       1.      That a copy of this order be published in either The Washington Times or The

Washington Post within fourteen (14) days after entry of this Order;

       2.      That, within twenty-one (21) days after entry of this Order, Plaintiff file a

declaration providing the steps taken to comply with this Order;

       3.      That Plaintiff shall serve a copy of this Order on the following email addresses:

                                 pru.com@domainsbyproxy.com
                                      2850639920@qq.com
                                       zhang@bailun.com
                                        zhang@pru.com
                                        admin@pru.com
                                      postmaster@pru.com
                                 qiang.gao@landinglawyer.com

       4.      That Defendant pru.com is hereby advised:




                                                1
Case 1:20-cv-00450-TSE-MSN Document 14 Filed 05/05/20 Page 2 of 2 PageID# 97



            a. Plaintiff has filed a Complaint against pru.com, alleging a violation of the

               Anticybersquatting Consumer Protection Act. A copy of the Complaint may be

               obtained from Plaintiff’s counsel, Mark Partridge, Partridge Partners, 321 North

               Clark Street, Suite 720, Chicago, Illinois 60654, telephone (312) 634-9501.

            b. In the event Plaintiff prevails, potential remedies include forfeiture or cancellation

               of pru.com, the transfer of pru.com to Plaintiff, monetary damages, and/or

               attorneys’ fees;

            c. Any answer or response to the Complaint should be filed with the Clerk of the

               Court, United States District Court for the Eastern District of Virginia, Alexandria

               division, 401 Courthouse Square, Alexandria, Virginia 22314-5798, within twenty-

               one (21) days from the date of publication of this Order in either The Washington

               Times or The Washington Post. In the event that neither a pleading or appearance

               is filed as this Order requires, this Court may enter a judgment against pru.com,

               which could include the above-mentioned remedies;

       5.      That the foregoing steps shall be deemed to constitute service of the Complaint on

Defendant pru.com pursuant to 15 U.S.C. § 1125(d)(2)(A)(ii).



       Entered this 5th day of May, 2020.

                                              _______________/s/________________
                                              Michael S. Nachmanoff
                                              United States Magistrate Judge




                                                  2
